Exceptions overruled. In this action of tort the plaintiff duly excepted to the allowance of the defendant’s motion for a directed verdict. The facts *783do not appear to be in dispute. The plaintiff was driven by her husband in his automobile to a parking space of a supermarket of the defendant. The plaintiff alighted from the automobile, shutting the door, and turned to face her husband, who was still in the driver’s seat. Suddenly the husband cried out to the plaintiff: “Look out.” She turned her head to the right and saw an empty shopping cart in motion approaching her. She tried to “grab the oncoming shopping cart to prevent it from striking her,” but lost her balance and fell to the ground and the shopping cart came to a stop on top of her. When the moving cart was first noticed by the plaintiff and her husband it was about one foot away from her. It was “the custom” of the defendant to allow customers to wheel out shopping carts to their cars. “It was . . . the . . . policy of the defendant to delegate an employee each night at the closing hour to inspect the parking area . . . for stray shopping carts . . . and collect the same and return them to the supermarket.” An investigator testified as an “expert” with reference to certain experiments he made at the locus. The principles of law governing the issues have been clearly established and require no citations. What caused the shopping cart to be put in motion was utterly conjectural. There was no error.
Daniel B. Bickford for the plaintiff.
Thomas D. O’Brien for the defendant.